Title: From George Washington to Henry Laurens, 26–27 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir.
            Head Quarters Fredericksburgh 26th[-27] Otbr 1778.
          
          I had the honor of your letter of the 22d Instant with its several inclosures to-day, at noon.
          I shall pay a proper regard to the act of Congress respecting Monsr de Vrigny.
          For information on the second resolve, for obtaining a return of the re-inlistments, I must beg leave to refer Congress to my letter of the 24th.
          I have complyed with the intention of the 3d, and transmitted the act to Sir Henry Clinton which relates to Mr Franks.
          The certain intelligence of a large number of troops having embarked at New-York—the sailing of a considerable fleet, concurring at the moment their departure was expected—left me no room to doubt, that the fleet which went out of the hook, on the 19th and early the 20th instant, contained the embarkation of which I had been advised—In the persuasion of this, my letter of the 23d to your Excellency was written. But from more recent advices, and through various channels, bearing every mark of authenticity, I am to conclude the supposition has been ill founded. The above mentioned fleet appears to have carried away, no other troops than invalids, the officers of the corps lately reduced—with some refugees. The 23d Inst. the troops which had embarked still remained in the harbour. They are fixed at 10 or 12 british regiments, and six of the new levies.
          This fleet was probably composed of homeward bound victuallers—with some merchantmen—and other vessels which chose to take the protection of a convoy. The accounts still say that they were accompanied by fourteen or fifteen sail of the line and some frigates.
          27th. In my letter of the 22d I advised your Excellency of the measures I had taken to ascertain the practicability of an enterprize against Chemung. I have the honor to inclose you the report of Governor Clinton General Schuyler and General Hand on the subject. I cannot help concurring with these gentlemen in opinion, and am persuaded, from a number of considerations, that we must lay asside all thoughts of an expedition against that place for the present. Besides other necessary preparations, we have not yet been able to get 
            
            
            
            forward the cloathing for the army. The Congress will also perceive, in Lieut. Colonel Butlers journal, transmitted to your Excellency in my letters of the 22d & 23d instant, the great difficulties he had to encounter, in crossing the rivers, at a much earlier season of the year. I have the honor to be with the greatest respect your Excellencys most obt hble servt
          
            Go: Washington
          
        